        Case 6:06-cr-60011-AA         Document 380    Filed 01/12/21    Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                      Case No. 6:06CR60011 AA 1

       v.

Joseph Dibee                                   MODIFICATION TO RELEASE ORDER

IT IS ORDERED THAT the following condition is added to the defendant’s Pretrial
Release conditions as requested by the Government:

   •   Upon release, the defendant shall contact the following districts and shall appear for
       all scheduled court dates in the following cases:

               2:06CR00155 GEB Eastern District of California
               2:05CR05828 RBL Western District of Washington




                        12th
IT IS SO ORDERED THIS ________         January
                               day of ___________, 2021.




                                                                   /s/Ann Aiken
                                                _____________________________________
                                                                The Honorable Ann Aiken
                                                                Senior U.S. District Judge



Submitted by U.S. Pretrial Services
